Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as Continuation of:
application 17/246808 filed on 05/03/2021, now US Patent No. 11,347,123;
application 17/037837 filed on 07/30/2020, now US Patent No. 11,029,573;
application 16/442768 filed on 06/17/2019, now US Patent No. 10,838,275;
Acknowledgment is made of applicant’s claim for priority of applications JP 2018-120231 filed in Japan on 06/25/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al. US 2016/0300863 in view of Suzuki et al. US 2017/0123285 and Anzai et al. US 2009/0102758.
Claim 1: Koide et al. disclose a display device, comprising: 
(Fig. 2) a substrate BS (array substrate) [0043]; 
(Fig. 1) a display region DP provided with a plurality of pixels [0041]; 
a peripheral region FL (frame region) positioned between an edge of the substrate and the display region DP [0057]; 
(Fig. 6) a plurality of signal lines SW1/SW2, each of which is coupled to switching elements provided to the respective pixels, and that are arrayed in the first direction (X-direction), in the display region DP; 
(Fig. 2) a driver IC CHP/DR1 (semiconductor chip CHP, a drive circuit DR1) [0047]; 
(Fig. 6) a plurality of terminals arrayed in the first direction in the peripheral region of the substrate, and electrically coupled to the driver IC DR1; 
a plurality of wires WL (wiring) [0040], each of which couples one of the terminals (IPC) and the signal lines coupling circuit 30 (Suzuki’s signal line coupling circuit 30, see below) in the peripheral region, 
(Fig. 5) the peripheral region positioned between the signal line coupling circuit 30 (Suzuki’s signal line coupling circuit 30) and the terminals IPC includes: 
(Fig. 7) a first wiring region WL1 provide between the signal line coupling circuit 30 (Suzuki’s signal line coupling circuit 30) and the terminals IPC, in which the respective wires WL1 extend diagonally with respect to a second direction (Y-direction) intersecting the first direction (X-direction); 
a second wiring region WL2 provided between the first wiring region WL1 and the terminals IPC, and in which the respective wires WL2 extend diagonally with respect to the second direction (Y-direction); and 
a third wiring region (vertical wires between WL1/WL2) provided between the first wiring region WL1 and the second wiring region WL2, and in which the wires extend in the second direction (Y-direction), 
(Fig. 7) wherein the wires (vertical wires between WL1/WL2) are bent at bent points (stair-wise wirings) disposed between the first wiring region WL1 and the third wiring region (vertical wires between WL1/WL2), and 
except
a signal line coupling circuit located between the display region and the terminals in the peripheral region and electrically coupled to the signal lines; 
a virtual line connecting the bent points is not a straight line.
However Suzuki et al. teach
(Fig. 2) a signal line coupling circuit 20 (data line selector) located between the display region 1000 and the terminals 150/40 (terminal region/driver IC)  in the peripheral region and electrically coupled to the signal lines [0036]; and
 Anzai et al. further teach
Regarding the claimed limitation “a virtual line connecting the bent points is not a straight line”: Koide et al. disclose in (Fig. 7) a virtual line connecting the bent points is not a straight line because the bent poits are not equally distributed; Suzuki et al. teach in (Fig. 5) selector control line 31 are bending with an expanding curving pattern not identical to each other (many different connecting configurations); and Anzai et al. further teach in (Fig. 8) a virtual line 10b connecting the bent points P is not a straight line (curved line) – [the output lines 46 of the data lines 6a are led out to the data line driving circuit 101 along corresponding virtual line connecting the bent points P… and are bent at the virtual reference lines L] [0105] [0113]
It would have been obvious to one of ordinary skill in the art to modify Koide's invention with Suzuki 's structure in order to provide more utilization of the frame area, as taught by Suzuki [0008]; and with Anzai’s structure in order to provide improved signal lines of a driving circuit for disposing along an irregular part of an outer peripheral a display, as taught by Anzai [0008]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Claim 2:
Suzuki et al. teach
(Fig. 5) the virtual line is a zigzag line including a plurality of line portions having an angle with respect to the first direction.

Claim 3:
Anzai et al. teach
Claim 3: (Fig. 8) the virtual line has a curved shape, in plan view [0094].

Claims 4, 6, 7, 13: Koide et al. disclose
Claim 4: (Koide’s Fig. 7 above) in the third wiring region (vertical wiring region), the wires, each extending in the second direction (Y-direction) orthogonal to the first direction (X-direction), are arranged such that an arrangement pitch of the wires in the first direction decreases with distance from the display region (narrower arrangement pitch on the left is smaller than wider arrangement pitch on the right).
Claim 6: (Koide’s Fig. 7 above) in the third wiring region, an arrangement pitch of the wires in the first direction decreases with distance from the display region (narrower arrangement pitch on the left is smaller than wider arrangement pitch on the right).
Claim 7: Regarding the claimed limitation “the wires include a first wire and a second wire, and in the first wiring region, a first angle between the second direction and an extending direction of the first wire provided away from the display region is smaller than a second angle between the second direction and an extending direction of the second wire that is closer to the display region than the first wire is”. It would have been an obvious matter of design choice to have “a first angle…is smaller than a second angle”: because such a variation would have involved a mere change in the arrangement of a component, that is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, 37 C.F.R. § 1.111(c) requires applicant to "clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.”  In this case, applicant has failed to clearly point out patentable novelty over the prior art.
Claim 13: (Fig. 8) one of the wires is provided close to the display region and has: in the first wiring region (WL1), a first angle between the second direction and an extending direction of the one of the wires, in the second wiring region (WL2), a second angle between the second direction (Y-direction) and an extending direction (X-direction) of the one of the wires, and the one of the wires extends in the first wiring region (WL1), the second wiring region (WL2), and the third wiring region (WL3) that is disposed between the first wiring region (WL1) and the second wiring region (WL2). Koide et al. is silent as of “the first angle is different from the second angle” - Regarding the claimed limitation “…the first angle is different from the second angle…”. It would have been an obvious matter of design choice to have “a first angle is different from a second angle”: because such a variation would have involved a mere change in the arrangement of a component, that is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, 37 C.F.R. § 1.111(c) requires applicant to "clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.”  In this case, applicant has failed to clearly point out patentable novelty over the prior art.

Claims 5, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al. US 2016/0300863, Suzuki et al. US 2017/0123285, Anzai et al. US 2009/0102758 as applied to claims 2 above, and further in view of Koide US 2018/0307368 (hereinafter “Koide-368”).
Claims 5, 8-12: 
Koide-368 teaches
Claim 5: (Fig. 13) in the third wiring region (vertical control signal lines CSnL) [0110],  the wires (vertical control signal lines CSnL), each extending in the second direction (Y-direction) orthogonal to the first direction (X-direction), are arranged such that a length of the one of the wires (CSnL) extending in the second direction (Y-direction) increases with distance from the display region (center display region).
Claim 8: (Fig. 13) the wires (control signal lines CSnL) [0110] include a first wire (right wire CSnL) and a second wire (left wire CSnL), in the third wiring region (middle wiring region CSnL), each of the wires extends in the second direction (Y-direction) orthogonal to the first direction (X-direction), and a first length (longest length) in the second direction of the first wire (right wire CSnL) provided away from the display region is different form a second length (shortest length) in the second direction of the second wire (left wire CSnL) that is closer to the display region (display area) than the first wire is.
Claim 9: (Fig. 13) the wires (control signal lines CSnL) [0110] include a first wire (right wire CSnL), a second wire (left wire CSnL), and a third wire (middle wiring region CSnL); in the third wiring region (middle wiring region CSnL), each of the wires extends in the second direction (Y-direction) orthogonal to the first direction (X-direction), the first wire (right wire CSnL) is close to an end of the substrate and has a first length (longest length) in the second direction (Y-direction), the second wire (left wire CSnL) is closer to the display region than the first wire (right wire CSnL) is and has a second length (shortest length) in the second direction (Y-direction), and the third wire (middle wiring region CSnL) is provided in a middle of an area between the display region and the end of the substrate and has a third length (middle vertical length, CSnL) in the second direction; and the third length (middle vertical length, CSnL) is different form the second length (shortest length).
Claim 10: (Fig. 13) the wires (control signal lines CSnL) [0110] include a first wire (right wire CSnL), a second wire (left wire CSnL), and a third wire (middle wire CSnL); in the third wiring region (vertical wiring region), each of the wires extends in the second direction (Y-direction) orthogonal to the first direction (X-direction), the first wire (right wire CSnL) is close to an end of the substrate and has a first length (longest vertical length) in the second direction (Y-direction), the second wire (left wire CSnL) is closer to the display region than the first wire (right wire CSnL) is and has a second length (shortest vertical length) in the second direction (Y-direction), and the third wire (middle wire CSnL) is provided in a middle of an area between the display region and the end of the substrate and has a third length (medium vertical length) in the second direction; and the third length (medium vertical length) is different form the first length (longest length).
Claim 11: (Fig. 13) the third length (medium vertical length CSnL) is different form the second length (shortest length CSnL).
Claim 12: (Fig. 13) the first length (longest length CSnL) is different form the second length (shortest length CSnL).
It would have been obvious to one of ordinary skill in the art to modify Koide's invention with Koide-368's structure in order to provide improved detection accuracy, as taught by Koide-368 [0103].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871